BANKS, P.J.,
Dissenting:
¶ 14. In my view, Thomas Davis should be ordered discharged. I agree that the record before us does not support a revocation of his probation because his probation had already been terminated and because the record reflects no petition for revocation prior to termination.
¶ 15. The majority remands for further supplementation to the record. By order of this Court dated June 7, 2000, the Clerk of the Hinds County Circuit Court was directed to supplement the record before this Court with “all filings pertaining to Davis’ probation revocation and his motion for post-conviction relief found in the lower court file number F-296 or any other cause numbers in which those documents may have been filed.” Specific reference was made to any motion or petition for revocation of probation. The supplementation filed on June 30, 2000, did not include such a motion. What it did include was Davis’s motion for summary judgment and attached orders demonstrating that his probation was terminated in February 1995, almost two years prior to the order of revocation.
¶ 16. Given this supplemented record before us now, I see no basis for further remand. The judgment of the trial court denying post-conviction relief should be reversed and rendered, and Thomas Davis should be discharged.
PRATHER, C.J, PITTMAN, P.J., AND McRAE, J., JOIN THIS OPINION.